Case 6:20-cr-00088-CEM-LRH Document 21 Filed 07/07/20 Page 1 of 1 PagelD 90

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-cr-88-Orl-41 LRH

KATHRYN SMITH

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

The Defendant, by consent, has appeared before me pursuant to Rule 11, F.R. Cr.P. and Rule 6.01(c)(12),
Middle District of Florida Local Rules, and has entered a plea of guilty to Count ONE of the Information.
After cautioning and examining the Defendant under oath concerning each of the subjects mentioned in
Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offenses charged
are supported by an independent basis in fact containing each of the essential elements of such offense. I
therefore recommend that the plea agreement and the plea of guilty be accepted and that the Defendant be
adjudged guilty and have sentence imposed accordingly. The Defendant remains on conditions of release
pending sentencing.

Date: July 7, 2020

ao Lt

LESLIE R. HOFFMAN
UNITED STATES MAGISTRATE JUDGE

 

NOTICE
A party waives the right to challenge on appeal a finding of fact or conclusion of law adopted by the district
judge if the party fails to object to that finding or conclusion within fourteen days after issuance of the Report and
Recommendation containing the finding or conclusion.

Copies furnished to:

Counsel of Record
District Judge
